Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2020 has been entered.
 
Status of the Claims
Pursuant to the amendment dated 10/21/2020, claims 8-12 and 17 have been cancelled.  Claims 13 and 14 had been cancelled previously.  Claims 1-7, 15, 16, and 18-20 are pending and under current examination.

Regarding the request for telephone interview on page 7 of the remarks, the remaining rejections are too numerous to address with an examiner’s amendment. Applicant is invited to contact the examiner at any time to schedule an interview to discuss the application.

All rejections not reiterated have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 15, 16, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

This is a new matter rejection.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention:

Claim 1 recites “weight per volume” in lines 16 and 20 and claim 20 recites “weight per volume” in line 16.  The examiner is unable to locate support for this limitation in the application as filed. 



Claim 1, line 22 recites “wound cleaning”.  The examiner is unable to find support for this limitation.  

Claim 1, lines 22-23 recite “a mineral solution”.  The examiner is unable to find support for this limitation.

Claim 5 recites “wherein the primary solution further includes Himalayan salt in an amount of less than about 10%”.  The examiner is unable to locate support for the lower end of the range (infinitesimally small amounts) of Himalayan salt.  

Claim 16 recites “and less than about 10% salt solution”.  The examiner is unable to locate support for this limitation.

Claim 16, line 15 recites “wound cleaning”.  The examiner is unable to find support for this limitation.  

Claim 16, line 16 recites “a mineral solution”.  The examiner is unable to find support for this limitation.



Claim 20, line 22 recites “a mineral solution”.  The examiner is unable to find support for this limitation.

Claim 20, line 16 recites “bentonite clay dissolved in solution”.  The examiner is unable to find support for the limitation this substance being dissolved in solution.   

Claims depending from rejected claims have also been rejected because they incorporate all of the limitations of the claims from which they depend, but fail to resolve the new matter concerns outlined above.  

Response to Arguments
Applicant's arguments filed 10/21/2020 have been fully considered but they are not persuasive. On page 8, Applicant states that no new matter has been introduced by the amendment to the claims indicating that the percentages are in terms of weight per volume because it is common practice in the industry to express concentrations of dilute solutions as weight per volume percent, particularly when a solid (e.g. salt or clay) is being dissolved in a liquid to form a solution.  This argument is not persuasive because it is also very common to report percentages as weight/weight.  As there is no support in the application as filed, the limitation “weight per volume” is considered new matter.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 15, 16,  and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation "the treatment area" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the treatment area having tattooed skin" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1, line 18 recites “trace minerals”.  It is unclear what substances are embraced by the term “trace minerals”.  

Claim 1 recites the limitation "wound cleaning" in line 21.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "a mineral solution" in line 21.  There is insufficient antecedent basis for this limitation in the claim. 



Each of claims 3-6, 16, 18 and 20 recite a limitation regarding the percentage of the ingredients in the invention without indicating what type of percentage (e.g. wt/wt, wt/vol, relative to the total composition or another ingredient etc.), therefore one of ordinary skill in the art cannot unambiguously identify the metes and bounds of the claim.  

Claim 16, line 12 recites “trace minerals”.  It is unclear what substances are embraced by the term “trace minerals”.  

Claim 16 recites the limitation "wound cleaning" in line 16.  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation "a mineral solution" in line 16.  There is insufficient antecedent basis for this limitation in the claim.

Claim 20, lines 17-18 recites “trace minerals”.  It is unclear what substances are embraced by the term “trace minerals”.  

Claim 20 recites the limitation "wound cleaning" in line 21.  There is insufficient antecedent basis for this limitation in the claim.

Claim 20 recites the limitation "a mineral solution" in line 22.  There is insufficient antecedent basis for this limitation in the claim.

Claims depending from rejected claims have also been rejected because they incorporate all of the limitations of the claims from which they depend, but fail to resolve the indefiniteness concerns outlined above.  

Response to Arguments
Applicant's arguments filed 10/21/2020 have been fully considered but they are not persuasive. 
On page 8 of the remarks, Applicant argues that Applicant has amended the claims; however, multiple instances of the term “%” remain in the claims without indication as to the nature of the percentage, as stated in the rejection above.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

Claim 2 recites “wherein the needling includes disrupting a skin barrier in the treatment area by a needle or ablative device; however claim 1 limits this step to needling the skin with a needle, therefore claim 2 is broader than claim 1.
Amending the claim to clarify that this is a separate step that precedes the step of “needling the treatment area with a needle dipped into a primary solution of beta glucan” (in a manner analogous to claim 20) would obviate the rejection.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247.  The examiner can normally be reached on Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617